Citation Nr: 0728929	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-20 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.	Entitlement to an initial rating in excess of 10 percent 
for degenerative disc disease of the lumbar spine.  

2.	Entitlement to an initial rating in excess of 10 percent 
for status post arthroscopy, with partial meniscectomy of the 
right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran reportedly served on active duty from October 
1975 to September 2002.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of rating decisions of the St. Petersburg, Florida, 
and Roanoke, Virginia, Regional Offices (RO) of the 
Department of Veterans Affairs (VA).  The most recent 
decision was from the Roanoke RO.

The matter relating to the evaluation of the veteran's low 
back disorder is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDING OF FACT

The veteran's right knee disorder is manifested by pain, 
crepitus and range of motion from 0 to 125 degrees.  Other 
impairment such as instability, subluxation or laxity have 
not been demonstrated.  


CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for status post arthroscopy, with partial meniscectomy of the 
right knee, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Code 5260 (2007).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2003 and July 2005, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  In March 2006, the RO provided the veteran with the 
necessary notifications to satisfy these requirements.  

Finally, all appropriate development has been undertaken for 
the matter related to the evaluation of the veteran's right 
knee disorder.  There is no showing that there are additional 
records or other evidence that should or could be obtained 
prior to entry of a decision at this time.

The veteran is appealing the initial evaluation that was 
assigned for his right knee disorder.  It is noted that this 
disorder was first assigned a noncompensable evaluation, but 
that after submitting a notice of disagreement, the award was 
retroactively increased to 10 percent disabling.  The veteran 
continued his appeal of this rating.  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  

An examination was conducted by VA in May 2005.  At that 
time, it was noted that in March 2002 the veteran had 
undergone a partial meniscectomy of the right knee and had 
chondromalacia of the mediofemoral condyle.  He related that 
he had initially injured his right knee in 1987.  The veteran 
stated that he continued to have problems with his right 
knee.  These included difficulties with change in weather, 
which caused him to limp and knee pain on ascending and 
descending a ladder.  He was able to exercise, but was 
limited to about 30 minutes.  He stated that he had 
continuous pain in the knee, with swelling and throbbing 
after standing or sitting for more than 30 minutes.  He 
normally did not require medications and had no history of 
locking or instability.  He had not lost time from work due 
to his knee disorder.  On examination, Drawer and McMurray's 
signs were within normal limits.  He had no recurrent 
subluxation, locking, or joint effusion.  He had bilateral 
retropatellar crepitation, with a negative patellar 
apprehension.  There was no ankylosis.  Range of motion of 
the right knee was form 0 degrees extension to 125 degrees 
flexion.  There was no pain, fatigue, weakness, lack of 
endurance or incoordination.  There was pain with repetitive 
use.  X-ray studies of the right knee were negative.  The 
diagnosis was status post arthroscopy, partial medial 
meniscectomy of the right knee, with chondromalacia of the 
mediofemoral condyle.  

For slight impairment of the knee, with recurrent subluxation 
or lateral instability, a 10 percent rating is warranted; a 
20 percent rating requires moderate impairment.  
38 C.F.R. § 4.71a, Code 5257.  

Limitation of flexion of either leg to 45 degrees warrants a 
10 percent rating.  A 20 percent rating requires that flexion 
be limited to 30 degrees.  38 C.F.R. § 4.71a, Code 5260.  

Limitation of extension to 10 degrees warrants a 10 percent 
rating.  A 20 percent rating requires that extension be 
limited to 15 degrees.  38 C.F.R. § 4.71a, Code 5261.  

The veteran's right knee disorder is manifested by pain, 
crepitus and range of motion from 0 to 125 degrees, which 
represents some limitation in his range of motion.  
38 C.F.R. § 4.71, Plate II.  The limitation of flexion is not 
to such an extent that a 10 percent rating is warranted under 
the rating schedule.  Nevertheless, the veteran does exhibit 
some pain with use and restrictions on his activities to some 
extent.  In rating musculoskeletal disabilities, 38 C.F.R. 
§ 4.40 (regarding functional loss) must be considered apart 
from and in addition to the appropriate Diagnostic Codes in 
the VA Schedule for Rating Disabilities.  See DeLuca v. 
Brown, 8 Vet. App. 202, at 204-206, 208 (1995).  The Board, 
in its review of the rating that has been assigned for the 
veteran's right knee believes that the 10 percent award is 
sufficient to take any disability due to functional 
impairment.  There is no indication in the record that the 
criteria for a 20 percent evaluation have been met and no 
documentation of functional impairment that would warrant a 
rating in excess of 10 percent.  It is noted that in cases 
where there are distinct disabilities caused from arthritis 
of the knee as well as other impairment of the knee, separate 
evaluations may be assigned.  See VAOPGCPREC 23-97.  If a 
rating is assigned under the provisions for other knee 
impairment (38 C.F.R. § 4.71a, Code 5257) a separate 10 
percent rating may be assigned where some limitation of 
motion, albeit noncompensable, has been demonstrated.  See 
VAOPGCPREC 9-98.  In this case, X-ray studies do not 
demonstrate arthritis, nor is other impairment such as 
locking or ligament laxity noted.  Under these circumstances, 
a rating in excess of 10 percent has not been shown.  


ORDER

An initial evaluation in excess of 10 percent for status post 
arthroscopy, with partial meniscectomy of the right knee, is 
denied.  


REMAND

Review of the record shows that on examination of the 
veteran's low back, conducted for VA in May 2005, it was 
noted that the veteran had recently been evaluated by a 
private physician, had had an MRI performed in February 2005, 
and undergone treatment with epidural steroid injections.  
Outpatient treatment had been provided in June 2005 and he 
had undergone physical therapy.  None of these records have 
been associated with the claims file and should be obtained 
prior to appellate consideration.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact the veteran 
and request that he provide a detailed 
list of all medical care providers from 
whom he has received treatment for his low 
back since January 2005.  After obtaining 
any necessary consent, the RO/AMC should 
obtain copies of all records of treatment.  
If for some reason records cannot be 
obtained, the reason for their 
unavailability and the attempts made to 
obtain the records should be documented in 
the claims folder.

2.  Thereafter, the RO/AMC should 
readjudicate the issue on appeal.  If it 
appears that there is a change in appellant's 
condition, based on a review of the records 
obtained, further examination may be 
scheduled as needed.  If the determination 
remains unfavorable to the veteran, he and 
his representative should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran and his 
representative should be given an opportunity 
to respond to the SSOC prior to returning the 
case to the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


